Citation Nr: 0606346	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to an initial compensable evaluation for 
headaches.

3.  Entitlement to an initial compensable evaluation for 
carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from July 1998 to 
July 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  Although the 
veteran initiated appellate review as to the issues of 
entitlement to service connection for impaired vision and a 
right knee disability by filing a notice of disagreement that 
was received in June 2003, he specifically indicated on his 
September 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals that the only issues he was appealing were 
entitlement to service connection for right wrist carpal 
tunnel syndrome, and entitlement to initial evaluations in 
excess of those currently assigned for his left wrist carpal 
tunnel syndrome and tension headaches.  See 38 C.F.R. 
§ 20.200 (2005).  Consequently, the issues of entitlement to 
service connection for impaired vision and a right knee 
disability are not part of the current appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that the veteran said in 
his September 2003 appeal that he had been recently been seen 
for the disabilities at issue at the Chicago VA Medical 
Centers in Lakeside and Westside.  Although an October 2002 
VA examination report from Westside is of record, there are 
no recent treatment records from either Chicago's VA Medical 
Centers located in Lakeside or Westside.  

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers, both VA and non-VA, who have 
treated him for carpal tunnel syndrome or 
headaches since October 2002, especially 
any treatment from the Lakeside and/or 
Westside VA medical facilities in 
Chicago.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, the RO 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  After the above has been completed, the 
RO must readjudicate the issues on appeal 
based on all of the evidence on file.  If any 
issue on appeal continues to be denied, the 
RO must provide the veteran and his 
representative with a Supplemental Statement 
of the Case, and they must be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

